UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-1869


SAMUEL ADINEW MOLTOTAL,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 3, 2009                   Decided:   June 18, 2009


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alan M. Parra, LAW OFFICE OF ALAN M. PARRA, Silver Spring,
Maryland, for Petitioner.    Michael F. Hertz, Acting Assistant
Attorney General, Linda S. Wernery, Assistant Director, Gerald
M. Alexander, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Samuel    Adinew    Moltotal,        a     native    and       citizen   of

Ethiopia,    petitions    for    review      of   an    order    of    the    Board    of

Immigration Appeals (“Board”) denying his motion to reopen.                           We

have reviewed the record and the Board’s order and find no abuse

of discretion.        See 8 C.F.R. § 1003.2(a) (2009).                  We therefore

deny   the   petition    for    review    for     the    reasons      stated    by    the

Board.   See In re: Moltotal (B.I.A. July 9, 2008).                         We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the     materials       before       the    court    and

argument would not aid the decisional process.



                                                                      PETITION DENIED




                                         2